Judgment affirmed, with costs. We disapprove (see City of New York v. Pike Realty Corp., 247 N. Y. 245) the measure of damages adopted below which was based on estimated parking and storage fees less estimated expense during the term of the lease. Nonetheless an affirmance is in order. There is basis in this record to sustain the judgment furnished by defendant himself as to the value of the lease above the agreed rental. Also the plaintiff’s proof as to value of improvements made to the fee of which the defendant had the advantage is undisputed. No opinion.
Concur: Loughran, Ch. J., Lewis, Conway, Desmond, Dye, Fuld and Froessel, JJ.